The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 16, 2014

                                       No. 04-14-00860-CR

                                        Michael MACIEL,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR4959B
                         Honorable Raymond Angelini, Judge Presiding

                                          ORDER
        The trial court’s certification in each of these appeals states that “this criminal case is a
plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record in each appeal
contains a written plea bargain, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant; therefore, the trial court’s
certification in each appeal accurately reflects that the criminal case is a plea-bargain case. See
TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides,
“The appeal must be dismissed if a certification that shows the defendant has a right of appeal
has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore
ORDERED that these appeals will be dismissed pursuant to rule 25.2(d) of the Texas Rules of
Appellate Procedure unless appellant causes an amended trial court certification to be filed by
January 14, 2015, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1;
see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d
174 (Tex. App.—San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED
pending our resolution of the certification issue.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court